THE THIRTEENTH COURT OF APPEALS

                                    13-20-00140-CV


                              RICARDO MALDONADO DAVILA
                                          v.
                           M & M TOWING AND RECOVERY, INC.


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Court Cause No. CL-19-5371-D


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

August 26, 2021